       Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 1 of 34



 1   Joseph J. Popolizio, Bar #017434
     Justin M. Ackerman, Bar #030726
 2   Ian C. Beck, Bar #035599
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7876
 5   jpopolizio@jshfirm.com
     jackerman@jshfirm.com
 6   ibeck@jshfirm.com
 7   Attorneys for Defendants
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF ARIZONA
10
     Johnny Wheatcroft and Anya Chapman, as                 NO. 2:18-cv-02347-MTL
11   husband and wife, and on behalf of minors J.W.
     and B.W.,                                              MOTION TO PRECLUDE
12                                                          PLAINTIFFS’ TWELFTH
                                              Plaintiffs,   SUPPLEMENTAL RESPONSES
13                                                          TO THE MANDATORY INITIAL
                   v.                                       DISCOVERY PROJECT
14
     City of Glendale, a municipal entity; Matt
15   Schneider, in his official and individual
     capacities; Mark Lindsey, in his official and
16   individual capacities; and Michael Fernandez, in
     his official and individual capacities,
17
                                           Defendants.
18
19
                   Defendants City of Glendale, Matt Schneider, Mark Lindsey, and Michael
20
     Fernandez (“Defendants”) move to preclude Plaintiffs’ Twelfth Supplemental Responses to
21
     the Mandatory Initial Discovery Project (“12th MIDP”) and the additional exhibits disclosed
22
     therein. Plaintiffs’ 12th MIDP and its exhibits are egregiously untimely and evidence a clear
23
     disregard for this Court’s deadlines. Accordingly, based on the following Memorandum of
24
     Points and Authorities, Defendants move to preclude Plaintiffs’ 12th MIDP and the exhibits
25
     disclosed therein from use in any future motion, discovery, or trial in this case.
26
27
28


     9266730.1
       Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 2 of 34



 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.          PLAINTIFFS’ TWELFTH MIDP, AND ITS EXHIBITS, WERE
                 DISCLOSED NINETY-ONE DAYS AFTER THE COURT’S CLEAR
 3               DEADLINE TO COMPLETE ALL FACT DISCOVERY.
 4                   “The deadline for final supplementation of Mandatory Initial Discovery Pilot
 5   (“MIDP”) responses and the completion of fact discovery” was “December 4, 2020.” Doc. 178
 6   (emphasis added).      On March 5, 2021, Plaintiffs served their Twelfth Supplemental
 7   Responses to the Mandatory Initial Discovery Project. See Plaintiffs’ 12th MIDP, attached as
 8   Exhibit 1; see also Doc. 232. Included in those Responses were two exhibits: Minutes of the
 9   Risk Management Trust Fund Board dated 11/5/2020 and a graph taken from those
10   minutes. See Exhibits 2 and 3. Those exhibits appear to address an entirely novel issue that
11   discovery from either party has not previously addressed.
12   II.         PLAINTIFFS’ 12TH MIDP AND ITS EXHIBITS ARE GROSSLY AND
                 UNJUSTIFIABLY UNTIMELY.
13
                     The Court’s Order granting the Second Joint Motion to Extend Deadlines set a
14
     clear deadline for the final date the parties had to supplement their responses to the
15
     Mandatory Initial Discovery Project: “[t]he deadline for final supplementation of Mandatory
16
     Initial Discovery Pilot (“MIDP”) responses and the completion of fact discovery is extended to
17
     December 4, 2020.” Doc. 178 (emphasis added). In providing supplemental MIDP responses
18
     ninety-one (91) days after December 4, 2020, Plaintiffs once again find themselves in
19
     violation of the Court’s deadlines for this case. Moreover, Plaintiffs made absolutely no
20
     attempt to explain this delay to Defendants or this Court in their notice of filing with this
21
     Court prior to their untimely supplemental MIDP.
22
                     As the Court is aware, at issue in Defendants’ previously filed Motion to Strike
23
     is whether Plaintiffs’ untimely disclosure of their expert rebuttal report made eleven (11) days
24
     after the applicable deadline was with good cause. See Doc. 225. Plaintiffs attribute that
25
     violation to a calendaring mistake. See Doc. 230. Surely no such argument can be made here.
26
     Plaintiffs’ 12th MIDP was not made within a few days or weeks of the fact discovery deadline.
27
     Rather, Plaintiffs’ recent disclosure comes more than three full months after the Court’s
28
                                                     2

     9266730.1
       Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 3 of 34



 1   deadline.
 2                   Even more egregiously, Plaintiffs’ untimely disclosure comes almost
 3   immediately after the parties fully briefed an issue regarding the timely compliance with this
 4   Courts’ Scheduling Order. See Docs. 225, 230, and 231. Apparently the arguments presented
 5   by Defendants in that briefing held no great importance for the Plaintiffs’ counsel. Just a few
 6   days after apologizing to the Court for what they described as an “inadvertent late
 7   disclosure,” counsel once again violated the Scheduling Order by making a supplemental
 8   disclosure that is ninety-one (91) days past its appropriate deadline. See Doc. 230 at 2:16-17.
 9   This violation certainly cannot be chalked up to merely recording the deadline incorrectly.
10   Thus, no good cause exists to permit such an untimely disclosure and it should be stricken.
11   III.        THE COURT          MUST        DISREGARD           PLAINTIFFS’          UNTIMELY
                 DISCLOSURE.
12
                     As recent briefings have already established, Ninth Circuit precedent places
13
     great value on a Scheduling Order, noting that it “is not a frivolous piece of paper, idly
14
     entered, which can be cavalierly disregarded by counsel without peril.” Johnson v. Mammoth
15
     Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (quotation omitted). Of course, the Federal
16
     Rules of Civil Procedure support that position, dictating that “[i]f a party fails to provide
17
     information . . . as required by Rule 26(a) . . . the party is not allowed to use that information .
18
     . . to supply evidence on a motion, at hearing, or at trial.” See Fed.R.Civ.P. 37(c)(1). The
19
     disclosing party carries the burden of providing “timely, accurate, and sufficient” disclosures.
20
     Krause v. County of Mohave, 459 F.Supp.2d 1258, 1269 (D. Ariz. 2020). When a party fails to
21
     carry that burden, Fed.R.Civ.P. 37(c)(1) is a self-executing, automatic sanction. Id. (citing Yeti
22
     by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); Fed.R.Civ.P. 37,
23
     Advisor Committee’s Note (1993)). As with their untimely disclosure of their rebuttal expert
24
     report, Plaintiffs have failed to carry their burden of providing timely disclosures and must
25
     accept the self-executing, automatic sanction that their 12th MIDP and its exhibits be
26
     excluded from future use in this case.
27
                     Just as Plaintiff’s ninety-one day tardiness cannot be the product of a mere
28
                                                      3

     9266730.1
       Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 4 of 34



 1   calendaring mistake, Defendants equally face prejudice thanks to Plaintiff’s untimeliness.
 2   Specifically, in their 12th MIDP, Plaintiffs disclose two exhibits that broach a topic that had
 3   not previously been explored in discovery in this case. The exhibits pertain to a Risk
 4   Management Trust Fund Board meeting which occurred in November 2020. See Exhibit 1.
 5   There had been no mention whatsoever of that meeting or its subject until Plaintiffs’
 6   untimely disclosure. Now, the deadline for fact discovery has long since passed and
 7   Defendants are left with no options to conduct discovery regarding this meetings, its topics,
 8   and its relevance, if any, to the instant case. As the Defendants are precluded from
 9   conducting discovery on this topic, they face considerable prejudice by Plaintiffs’ disclosure –
10   especially of Plaintiff attempts to use the documents contained within Exhibit 1 in response
11   to a summary judgment motion or at trial in this matter.
12                   As noted above, this untimely disclosure is not the first time the Plaintiffs have
13   disregarded the Court’s Scheduling Order in this action. Previously, Plaintiffs disclosed their
14   rebuttal expert opinion more than one week after the deadline to do so. And while the Court
15   permitted the Plaintiffs to make use of that untimely report, it issued a clear warning to the
16   Plaintiffs about the consequences of untimely disclosures. See Doc. 240 at pg. 3. In fact, the
17   Court explicitly warned that it “may not be as generous in the future with any untimely
18   disclosures or filings.” Id. Defendants argue that the time for generosity has passed. Plaintiffs’
19   12th MIDP was disclosed ninety-one days past the deadline. Even more egregiously, it was
20   disclosed immediately after the parties fully briefed a dispute on this exact issue. Given
21   Plaintiffs’ clearly untimely disclosure, and the prejudice Defendants face on this new issue,
22   Plaintiffs should be barred from using any of the information contained in their recent
23   supplement and its exhibits.
24   IV.         CONCLUSION
25                   Based on the foregoing, this Court should exclude the Plaintiffs’ 12th MIDP
26   and its exhibits from any use in future motions or at trial in this case.
27
28
                                                     4

     9266730.1
       Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 5 of 34



 1                     DATED this 26th day of March, 2021.
 2                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                                By /s/ Joseph J. Popolizio
                                                     Joseph J. Popolizio
 5                                                   Justin M. Ackerman
                                                     Ian C. Beck
 6                                                   40 North Central Avenue, Suite 2700
                                                     Phoenix, Arizona 85004
 7                                                   Attorneys for Defendants
 8
                                    CERTIFICATE OF SERVICE
 9
                 I hereby certify that on this 26th day of March, 2021, I caused the foregoing
10
     document to be filed electronically with the Clerk of Court through the CM/ECF System
11
     for filing; and served on counsel of record via the Court’s CM/ECF system.
12
13
     Marc J. Victor
14   Jody L. Broaddus
     Attorneys for Freedom
15   3185 South Price Road
     Chandler, Arizona 85248
16   Marc@AttorneyForFreedom.com
     Jody@AttorneyForFreedom.com
17   Attorneys for Plaintiffs
18
19
20   /s/Karen Gawel
21
22
23
24
25
26
27
28
                                                    5

     9266730.1
Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 6 of 34




              EXHIBIT 1
             Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 7 of 34




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneyForFreedom.com
6    Jody@AttorneyForFreedom.com
     Attorneys for Plaintiffs
7
                                IN THE UNITED STATES DISTRICT COURT
8
                                IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as           Case No.: 2:18-cv-02347-SMB
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
12                          Plaintiffs,
                                                            PLAINTIFFS’ TWELFTH
13    v.                                                SUPPLEMENTAL RESPONSES TO
                                                          THE MANDATORY INITIAL
14    City of Glendale, a municipal entity; Matt             DISCOVERY PROJECT
      Schneider, in his official and individual
15    capacities; Mark Lindsey, in his official and
      individual capacities; and Michael Fernandez,
16    in his official and individual capacities;
17                          Defendants.
18
            Plaintiff Johnny Wheatcroft individually, and on behalf of minors J.W. and B.W.
19
     (collectively, “Plaintiffs”), hereby submit their Rule 26(a) Disclosure Statement pursuant to Fed.
20
     R. Civ. P. 26(a) and the Mandatory Initial Discovery Pilot Project Order effective May 1, 2017.
21
     Plaintiffs reserve the right to supplement this disclosure statement pursuant to the Federal Rules
22
     of Civil Procedure and the Court’s Orders in this matter. Supplemental information will appear
23
     in bold and italic text.
24
     I.     State the names and, if known, the addresses and telephone numbers of all persons
25          who you believe are likely to have discoverable information relevant to any party’s
            claims or defenses, and a fair description of the nature of the information each such
26          person is believed to possess.
             Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 8 of 34




1           A.     Plaintiff Johnny Wheatcroft, c/o Attorneys For Freedom, 3185 South Price Road,
2    Chandler, Arizona, 85248; Phone: 480-455-5229. Johnny Wheatcroft is expected to testify as to
3    the circumstances, manner, causation and results of the incident and his damages, and his
4    communications with Defendants and their agents regarding the incident giving rise to this action.
5    Johnny will testify about his pain, suffering, humiliation, and other damages resulting from the
6    incident that is the subject of Plaintiffs’ Complaint. He will further testify as to his past, present,
7    and continuing injuries and damages resulting from the incident. Johnny Wheatcroft will testify
8    about matters relevant to this litigation. Johnny Wheatcroft will testify consistent to statements
9    made in his deposition in this matter.
10          B.     Plaintiff Anya Chapman, c/o Attorneys For Freedom, 3185 South Price Road,
11   Chandler, Arizona, 85248; Phone: 480-455-5229. Anya Chapman is expected to testify as to the
12   circumstances, manner, causation and results of the incident and her damages, and her
13   communications with Defendants and their agents regarding the incident giving rise to this action.
14   Anya will testify about her suffering and damages resulting from the incident that is the subject
15   of Plaintiffs’ Complaint. She will further testify as to her past, present, and continuing damages
16   resulting from the incident. Anya Chapman will testify about matters relevant to this litigation.
17   Anya will testify consistent to statements made in her deposition in this matter.
18          C.     Plaintiff J.W., c/o Attorneys For Freedom, 3185 South Price Road, Chandler,
19   Arizona, 85248; Phone: 480-455-5229. J.W. is expected to testify as to the circumstances,
20   manner, causation and results of the incident and his damages, and his communications with
21   Defendants and their agents regarding the incident giving rise to this action. J.W. will testify
22   about his terror, suffering, and damages resulting from the incident that is the subject of Plaintiffs’
23   Complaint. He will further testify as to his past, present, and continuing injuries and damages
24   resulting from the incident. J.W. will testify about matters relevant to this litigation. JW will
25   testify consistent to statements made in his deposition in this matter.
26



                                                      -2-
             Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 9 of 34




1            D.      Plaintiff B.W. c/o Attorneys For Freedom, 3185 South Price Road, Chandler,
2    Arizona, 85248; Phone: 480-455-5229. B.W. is expected to testify as to the circumstances,
3    manner, causation and results of the incident and his damages, and his communications with
4    Defendants and their agents regarding the incident giving rise to this action. B.W. will testify
5    about his terror, suffering, and damages resulting from the incident that is the subject of Plaintiffs’
6    Complaint. He will further testify as to his past, present, and continuing injuries and damages
7    resulting from the incident. B.W. will testify about matters relevant to this litigation. BW will
8    testify consistent to statements made in his deposition in this matter.
9            E.      Shawn Blackburn. Unknown address. Shawn Blackburn was the driver in the
10   vehicle that was approached by Defendants Schneider and Lindsey. He will testify about his
11   knowledge, experience, and other factors and things relevant to this litigation. Mr. Blackburn
12   will testify consistent to statements made in his deposition in this matter
13           F.      Robin Nash. 4530 West Myrtle Avenue, Glendale, Arizona 85301. Robin Nash is
14   the minor Plaintiffs’ grandmother. She will testify about her knowledge, experience, and other
15   factors and things relevant to this litigation. Ms. Nash will testify consistent to statements made
16   in his deposition in this matter
17           G.      Representatives and/or employees of Motel 6, 7116 North 59th Avenue, Glendale,
18   Arizona 85301. Representatives and/or employees of Motel 6 were witnesses of this incident and
19   will testify as to what they saw/heard and experienced. They will testify about matters relevant
20   to this litigation.
21           H.      Defendant Matt Schneider, c/o Jones, Skelton & Hochuli, P.L.C., 40 North Central
22   Avenue, Suite 2700, Phoenix, Arizona 85004. Defendant Matt Schneider is an officer with the
23   Glendale Police Department who was involved in this incident. Defendant Matt Schneider is
24   anticipated to testify about the level of force he used in this incident, his interactions with the
25
26



                                                      -3-
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 10 of 34




1    Plaintiffs, and other matters relevant to this litigation. Mr. Schneider will testify consistent to
2    statements made in his deposition in this matter
3           I.        Defendant Mark Lindsey, c/o Jones, Skelton & Hochuli, P.L.C., 40 North Central
4    Avenue, Suite 2700, Phoenix, Arizona 85004. Defendant Mark Lindsey is an officer with the
5    Glendale Police Department who was involved in this incident. Defendant Mark Lindsey is
6    anticipated to testify about the level of force he used in this incident, his interactions with the
7    Plaintiffs, and other matters relevant to this litigation. Mr. Lindsey will testify consistent to
8    statements made in his deposition in this matter
9           J.        Defendant Michael Fernandez, c/o Jones, Skelton & Hochuli, P.L.C., 40 North
10   Central Avenue, Suite 2700, Phoenix, Arizona 85004. Defendant Michael Fernandez is an officer
11   with the Glendale Police Department who was involved in this incident. Defendant Michael
12   Fernandez is anticipated to testify about the level of force he used in this incident, his interactions
13   with the Plaintiffs, and other matters relevant to this litigation. Mr. Fernandez will testify
14   consistent to statements made in his deposition in this matter
15          K.        Rick St. John, c/o Jones, Skelton & Hochuli, P.L.C., 40 North Central Avenue, Suite
16   2700, Phoenix, Arizona 85004. Rick St. John was the Chief of the City of Glendale Police
17   Department on the date when the incident that is the subject of this lawsuit occurred. Rick St.
18   John is expected to testify as to his knowledge of the incident, the investigations related to the
19   incident, his communications related to the incident, matters as testified to in his deposition, and
20   other relevant matters. Mr. St. John will testify consistent to statements made in his deposition
21   in this matter
22          L.        Representatives of the City of Glendale, c/o Jones, Skelton & Hochuli, P.L.C., 40
23   North Central Avenue, Suite 2700, Phoenix, Arizona 85004, including the following:
24                    a. Roy Lewis, #15542 Mr. Lewis will testify consistent to statements made in his
25                       deposition in this matter
26



                                                      -4-
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 11 of 34




1                  b. Adam Spiwak, #15729
2                  c. Lacey Tolbert, #13338 Mr. Tolbert will testify consistent to statements made in
3                      his deposition in this matter
4                  d. Rachel Bousman, #9897
5                  e. Jeffrey Pittman Mr. Pittman will testify consistent to statements made in his
6                      deposition in this matter
7                  f. Dawn Gallagher
8                  g. B. Johnston
9                  h. Chris Briggs Mr. Briggs will testify consistent to statements made in his
10                     deposition in this matter
11                 i. Don LaBrant Mr. LaBrant will testify consistent to statements made in his
12                     deposition in this matter
13                 j. Brandon Blanco Mr. Blanco will testify consistent to statements made in his
14                     deposition in this matter
15                 k. Rich Levander Mr. Levander will testify consistent to statements made in his
16                     deposition in this matter
17                 l. Earl Montgomery Mr. Montgomery will testify consistent to statements made
18                     in his deposition in this matter
19                 m. Matthew Moody Mr. Moody will testify consistent to statements made in his
20                     deposition in this matter
21          Plaintiffs anticipate these witnesses will testify about their knowledge of the incident, the
22   investigations related to the incident, their communications related to the incident, matters as
23   testified to in their deposition, and other relevant matters.
24          M.     Past/present employees and police officers of the City of Glendale. Plaintiffs
25   anticipate these individuals will testify about Glendale Police Department’s culture, practices, and
26



                                                       -5-
              Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 12 of 34




1    customs, as well as any other information related to the incident and other relevant matters. The
2    individuals anticipated to testify are as follows:
3                       a. Joshua Carroll
4                       b. Matthew Salyers
5                       c. James Calderon
6                       d. Aaron Aldridge
7
              N.        Dr. Jeffeory G. Hynes, Ed. D.
8                       6000 West Olive Avenue
9                       Glendale, Arizona 85302
                        602-332-8380
10
              Dr. Hynes is an expert witness in the areas of law enforcement standards, policies, and
11
     procedures. Plaintiffs anticipate that Dr. Hynes will testify consistent with his opinions related to
12
     the incidents that are the subject of Plaintiffs’ Complaint. A copy of his expert report is disclosed
13
     herewith. Dr. Hynes will testify consistent to statements made in his expert reports dated
14
     1/31/2020 and 12/21/2020.
15
     II.      State the names and, if known, the addresses and telephone numbers of all persons
16            who you believe have given written or recorded statements relevant to any party’s
              claims or defenses.
17
              A.        Representative(s) of the City of Glendale, c/o Jones, Skelton & Hochuli, P.L.C., 40
18
     North Central Avenue, Suite 2700, Phoenix, Arizona 85004. Plaintiffs believe that the City of
19
     Glendale has written or recorded statements from the officers involved in the incident that is the
20
     subject of Plaintiffs’ Complaint.
21
     III.     List the documents, electronically stored information (“ESI”), tangible things, land,
22            or other property known by you to exist, whether or not in your possession, custody
              or control, that you believe may be relevant to any party’s claims or defenses.
23
              Without waiving any objections, Plaintiffs reserve the right to introduce the following at
24
     trial:
25
                   A.      Glendale Police Report No.: 17107320.
26



                                                        -6-
     Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 13 of 34




1      B.    Defendant Matt Schneider’s body-worn camera footage.
2      C.    Defendant Mark Lindsey’s body-worn camera footage.
3      D.    Defendant Michael Fernandez’s body-worn camera footage.
4      E.    Interview body-worn camera footage.
5      F.    Video surveillance footage from Motel 6.
6      G.    Plaintiffs’     letter    dated         July     25,       2018.        [WHEATCROFT000001-
7            WHEATCROFT000003]
8      H.    Glendale Police Department General Order 23.000. [WHEATCROFT000004-
9            WHEATCROFT000027]
10     I.    COPS TV SHOW video titled “Rock Runner.” [WHEATCROFT000028]
11     J.    COPS          TV      SHOW            video       titled         “Running             For         Freedom.”
12           [WHEATCROFT000029]
13     K.    COPS       TV       SHOW            video     titled    “There         He       Is,     That’s       Him.”
14           [WHEATCROFT000030]
15     L.    City of Glendale Press Release “Volatile Glendale Policing Situation Detailed.”
16           [WHEATCROFT000031-WHEATCROFT000033]
17     M.    Official      Statement        of     the      Office      of        Mayor      Jerry        P.     Weiers.
18           [WHEATCROFT000034]
19     N.    Aerial photograph of Motel 6 building and roadways. [WHEATCROFT000035]
20     O.    June    17,        2019   letter       from      Ralph          D.     Harris         with     enclosures.
21           [WHEATCROFT000036-WHEATCROFT000048]
22     P.    Glendale        Police     Department             Mission             Statement          and        Values.
23           [WHEATCROFT000049-WHEATCROFT000052]
24     Q.    Memorandum                of            Understanding.                  [WHEATCROFT000053-
25           WHEATCROFT000092]
26



                                                   -7-
     Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 14 of 34




1      R.    ABC15 Arizona article “COPS producer stages interview on show involving
2            Glendale    officer   from    tasering        incident”.    [WHEATCROFT00093-
3            WHEATCROFT000105]
4      S.    ABC15      Arizona    video    aired     as     “COPS”      DIRECTING     COPS.
5            [WHEATCROFT000106]
6      T.    ABC15 Arizona video aired as GLENDALE PD CULTURE PROBLEM?
7            [WHEATCROFT000107]
8      U.    ABC15 Arizona video aired as VICTIM’S PARENTS: “IT MAKES US SICK”.
9            [WHEATCROFT000108]
10     V.    ABC15 Arizona video aired as HANDS UP, TASERED IN CHEST.
11           [WHEATCROFT000109]
12     W.    Corizon     Health     Records         for      Plaintiff    Johnny   Wheatcroft.
13           [WHEATCROFT000110-WHEATCROFT000262]
14     X.    ABC15 article titled “PD: Glendale officer hits suspect, gets 30 hour
15           suspension.” [WHEATCROFT000263-WHEATCROFT000264]
16     Y.    Phoenix New Times article titled “Man Sues for $1M After Being Tased by
17           Glendale Police.” [WHEATCROFT000265-WHEATCROFT000271]
18     Z.    Report authored by Dr. Jeffeory G. Hynes, Ed. D. dated January 31, 2020.
19           [WHEATCROFT000272-WHEATCROFT000305]
20     AA.   Email thread regarding Maricopa County Attorney’s Office Public Records
21           Request #2019-1121-03. [WHEATCROFT000306-WHEATCROFT000309]
22     BB.   Public Records Request to Maricopa County Attorney’s Office dated November
23           21, 2019. [WHEATCROFT000310-WHEATCROFT000311]
24     CC.   Maricopa County Attorney’s Office records related to Public Records Request

25           #2019-1121-03. [WHEATCROFT000312-WHEATCROFT000374]
26



                                           -8-
     Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 15 of 34




1      DD.   State of Nevada Marriage Certificate. [WHEATCROFT000375]

2      EE.   Glendale Police Department General Order - Response to Resistance/ Shooting
3            Review date issued March 20, 2001 and revised on July 31, 2015.
4            [WHEATCROFT000376 - WHEATCROFT000381]
5      FF.   Glendale Police Department General Order - Less Lethal Weapons and
6            Munitions date issued December 27, 1999 and revised January 15, 2017.

7            [WHEATCROFT000382 - WHEATCROFT000386]

8      GG.   Glendale Police Department General Order – On-Officer Body Camera Program
             date issued May 19, 2016 and revised on January 23, 2018.
9            [WHEATCROFT000387 - WHEATCROFT000395]
       HH.   Johnny Wheatcroft letters. [WHEATCROFT000396-WHEATCROFT000401]
10
       II.   Report authored by Dr. Jeffeory G. Hynes, Ed. D. dated December 20, 2020.
11
             [WHEATCROFT000402-WHEATCROFT000422]
12
       JJ.   Minutes of the Risk Management Trust Fund Board dated 11/5/2020
13
             [WHEATCROFT000423-WHEATCROFT000425]
14
       KK.   Enlarged graph of the top ten departments with the highest claims from the
15
             Minutes of the Risk Management Trust Fund Board dated 11/5/2020
16
             [WHEATCROFT000426]
17
       LL.   Deposition transcript of BW dated June 12, 2020
18
       MM. Deposition transcript of JW dated June 12, 2020
19
       NN.   Deposition transcript of Anya Chapman dated January 13, 2021
20
       OO.   Deposition transcript of Johnny Wheatcroft dated January 20, 2021
21
       PP.   Deposition transcript of Shawn Blackburn dated August 31, 2020
22
       QQ.   Deposition transcript of Brandon Blanco dated November 12, 2019
23
       RR.   Deposition transcript of Chris Briggs dated October 10, 2019
24
       SS.   Deposition transcript of Michael Fernandez dated June 3, 2019
25
       TT.   Deposition transcript of Joseph Michael Flosman dated December 4, 2019
26



                                        -9-
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 16 of 34




1                UU.   Deposition transcript of Donald James Labrant dated October 14, 2019
2                VV.   Deposition transcript of Raymond Levander, Jr. dated November 20, 2019
3                WW. Deposition transcript of Roy Lewis dated January 8, 2020
4                XX.   Deposition transcript of Mark Lindsey dated June 5, 2019
5                YY.   Deposition transcript of Jerry McDaniel dated December 11, 2019
6                ZZ.   Deposition transcript of Earl Montgomery dated January 3, 2020
7                AAA. Deposition transcript of Matthew Moody Deposition transcript of dated
8                BBB. dated December 19, 2019
9                CCC. Deposition transcript of Robin Nash dated June 5, 2020
10               DDD. Deposition transcript of Jeffrey Pittman dated December 19, 2019
11               EEE. Deposition transcript of Matthew Schneider dated June 1, 2020
12               FFF. Deposition transcript of Richard St. John dated October 3, 2019
13               GGG. Deposition transcript of Lacey Tolbert dated September 18, 2019
14
     IV.    For each claim or defense, the facts relevant to it and legal theories upon which it is
15          based.
            Plaintiffs’ Amended Complaint asserts claims against Defendants as follows:
16
            1.      COUNT I: 42 U.S.C. § 1983 - Excessive Force in Violation of the Fourth and
17
     Fourteenth Amendments Against Defendants Schneider, Lindsey, and Fernandez for their
18
     use of unlawful, excessive, and extremely painful force against Plaintiff Johnny Wheatcroft.
19
            Plaintiff Johnny Wheatcroft did not engage in any illegal activity and there was no probable
20
     cause to suspect him of any crime. Plaintiff Johnny Wheatcroft did not pose a threat to the officers,
21
     did not resist the officers or attempt to flee from the unlawful arrest. The degree of force employed
22
     by Defendants Schneider, Lindsey, and Fernandez against Plaintiff Johnny Wheatcroft was not
23
     warranted. Defendants Schneider, Lindsey, and Fernandez used excessive and extremely painful
24
     force against Plaintiff Johnny Wheatcroft, even though he was not a threat, resisting, or trying to
25
     escape. Defendants Schneider, Lindsey, and Fernandez utilized a significant level of force against
26



                                                    - 10 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 17 of 34




1    a civilian who was not resisting, which constitutes a violation of his Fourth Amendment rights.
2    Defendants’ conduct violated clearly established constitutional rights, which any reasonable
3    person would have known such conduct would do so. Therefore, Defendants Schneider, Lindsey,
4    and Fernandez are not entitled to qualified immunity. Defendants Schneider, Lindsey, and
5    Fernandez’s conduct and unconstitutional actions were the moving force of Plaintiffs’ injuries and
6    damages. The excessive force that was used on Plaintiff Johnny Wheatcroft by Defendants
7    Schneider, Lindsey, and Fernandez was illegal, unprovoked, without justification, and lacked
8    probable cause, and it further resulted in severe injuries and damages caused by negligence, gross
9    negligence, reckless disregard and/or assault as set forth above, for which Defendants Schneider,
10   Lindsey, and Fernandez are jointly and severally liable. Defendants Schneider, Lindsey, and
11   Fernandez’s unlawful treatment of Plaintiff Johnny Wheatcroft, including repeated tasering of a
12   restrained person and the tasering of his testicles and perineum, violated the duties of care
13   Defendants owed to the Plaintiffs and amounts to pure torture.
14          As a direct and proximate result of wrongful acts and omissions of Defendants Schneider,
15   Lindsey, and Fernandez, Plaintiffs have suffered devastating injuries and emotional trauma. As
16   an additional direct and proximate result of wrongful acts and omissions of Defendants Schneider,
17   Lindsey, and Fernandez, Plaintiff Anya Chapman and minors J.W. and B.W. have sustained
18   severe psychological damage as a result of this incident, which have manifested into physical
19   symptoms.
20          2.     COUNT II: 42 U.S.C. § 1983 - Retaliation in Violation of the First Amendment
21   Against Defendant Schneider for retaliating against and punishing Plaintiff Johnny Wheatcroft
22   for exercising his constitutionally protected right to free speech, which included simply
23   questioning why he was being requested to provide identification, and such speech did not warrant
24   a search of his property or unlawful police conduct.
25          At all times material hereto, Defendant Schneider was acting under the color of law and
26



                                                   - 11 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 18 of 34




1    within the course and scope of his employment with Defendant City of Glendale. Plaintiff Johnny
2    Wheatcroft, at all times relevant, had the clearly established right to be free from retaliation for
3    his exercise of free speech. Any minimally competent police officer or agent of Defendant
4    Glendale would know or should have known about this clearly established right at the time of the
5    conduct complained of herein. When Plaintiff Johnny Wheatcroft asked Defendant Schneider
6    what the basis for requesting his identification was and stated that he had done nothing wrong, he
7    was exercising his constitutionally protected rights and such speech did not warrant a search of
8    his property or unlawful police conduct.         Plaintiff Johnny Wheatcroft’s exercise of his
9    constitutional right was a significant moving factor to the excessive force employed by Defendant
10   Schneider against Plaintiff Johnny Wheatcroft. In response to Plaintiff Johnny Wheatcroft’s
11   lawful speech, including speech as to the basis for requesting identification and stating that he had
12   done nothing wrong, Defendant Schneider retaliated and used excessive and unlawful force
13   against Plaintiff Johnny Wheatcroft, which caused, contributed to cause, and/or was the moving
14   force of his injuries. Defendant Schneider had retaliatory animus toward Plaintiff Johnny
15   Wheatcroft’s lawful speech, and he urged prosecution of Plaintiff Johnny Wheatcroft despite the
16   absence of probable cause. Defendant Schneider’s retaliatory conduct in attacking, assaulting,
17   and torturing a person, who simply asked for the basis for requesting identification and stating
18   that he/she had done nothing wrong, would chill any reasonable person of ordinary firmness in
19   their exercise of their First Amendment rights. Defendant Schneider’s retaliation deprived
20   Plaintiff Johnny Wheatcroft of his clearly established First Amendment right to be free from
21   retaliation for exercising such right. Therefore, Defendant Schneider is not entitled to qualified
22   immunity. Based on the circumstances, Defendant Schneider’s actions were not objectively
23   reasonable and were intentional and/or grossly negligent. Defendant Schneider’s wrongful acts
24   and omissions amount to violations of Plaintiff Johnny Wheatcroft’s constitutional rights.
25          As a direct and proximate result of Defendant Schneider’s unlawful and malicious acts,
26



                                                    - 12 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 19 of 34




1    Plaintiff Johnny Wheatcroft was deprived of his right to be free from retaliation against protected
2    speech, in violation of the First Amendment of the Constitution of the United States.
3           3.     COUNT III: 42 U.S.C. § 1983 – Wrongful Arrest in Violation of the Fourth and
4    Fourteenth Amendments against Defendants Schneider, Lindsey, and Fernandez for the
5    unlawful and wrongful arrest of Plaintiff Johnny Wheatcroft.
6           At all times material hereto, Defendants Schneider, Lindsey, and Fernandez were acting
7    under the color of law and within the course and scope of their employment. Plaintiff Johnny
8    Wheatcroft, at all relevant times, had the clearly established right to be free from wrongful arrest
9    under the Fourth and Fourteenth Amendments. Plaintiff Johnny Wheatcroft did not commit a
10   crime and no probable cause existed to suspect him of any illegal activity. Defendants Schneider,
11   Lindsey, and Fernandez wrongfully and illegally detained, handcuffed, and arrested Plaintiff
12   Johnny Wheatcroft despite the lack of probable cause to do so. Defendants Schneider, Lindsey,
13   and Fernandez deprived Plaintiff Johnny Wheatcroft of his Fourth Amendment rights to be secure
14   in his person by arresting him. The arrest of Plaintiff Johnny Wheatcroft was wrongful, unlawful,
15   lacked probable cause, and deprived him of his clearly established constitutional rights to be free
16   from unreasonable searches, seizures, and arrests. Therefore, Defendants Schneider, Lindsey, and
17   Fernandez are not entitled to qualified immunity.
18          Defendants Schneider, Lindsey, and Fernandez’s conduct was engaged in with intent to
19   cause injury, was wrongful conduct motivated by spite or ill will or the involved officers acted to
20   serve their own interests, having reason to know and consciously disregarding a substantial risk
21   that their conduct might significantly injure the rights of Plaintiff Johnny Wheatcroft.
22          4.     COUNT IV: 42 U.S.C. § 1983 – Malicious Prosecution in Violation of the
23   Fourth and Fourteenth Amendments against Defendants Schneider, Lindsey, and
24   Fernandez with regard to their malicious prosecution of Plaintiff Johnny Wheatcroft and the
25   violation of his right to familial association under the Fourth and Fourteenth Amendments.
26



                                                    - 13 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 20 of 34




1          At all times material hereto, Defendants Schneider, Lindsey, and Fernandez were acting
2    under the color of law and within the course and scope of their employment. Plaintiff Johnny
3    Wheatcroft, at all relevant times, had the clearly established right to be free from malicious
4    prosecution and the right to familial association under the Fourth and Fourteenth Amendments.
5    Any minimally competent officer or agent of Defendant Glendale would know or should have
6    known of these clearly established rights at the time of the conduct complained of herein.
7    Therefore, Defendants Schneider, Lindsey, and Fernandez are not entitled to qualified immunity.
8    Defendants Schneider, Lindsey, and Fernandez violated Plaintiff Johnny Wheatcroft’s Fourth and
9    Fourteenth Amendment rights to be free from malicious prosecution when they instituted charges
10   and proceedings against Plaintiff Johnny Wheatcroft for aggravated assault, a class 5 felony, and
11   resisting arrest, a class 6 felony, which resulted in Plaintiff Johnny Wheatcroft’s unlawful
12   prosecution and imprisonment. Plaintiff Johnny Wheatcroft was in custody for months as a result
13   of these charges before they were dismissed.
14         As a result of Plaintiff Johnny Wheatcroft’s wrongful and malicious prosecution, he was
15   prevented from being an active and integral part of his children’s lives and/or the imprisonment
16   created an undue burden on his familial rights. The right of familial association may only be
17   limited by a government agency when their interest in the matter outweighs the individual’s
18   fundamental right. As an additional result of the wrongful and malicious prosecution, Plaintiff
19   Johnny Wheatcroft lost employment opportunities and the ability to generate income. Indeed,
20   Plaintiff had an interview the day after he was wrongfully arrested, but he was unable to attend
21   due to the wrongful arrest. Defendants Schneider, Lindsey, and Fernandez instituted baseless and
22   fabricated charges and proceedings against Plaintiff Johnny Wheatcroft despite the lack of
23   probable cause and in violation of Plaintiff’s constitutional rights.    Defendants Schneider,
24   Lindsey, and Fernandez instituted charges and proceedings against Plaintiff Johnny Wheatcroft
25   primarily for a purpose other than bringing an offender to justice. The criminal proceedings
26



                                                    - 14 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 21 of 34




1    terminated in Plaintiff Johnny Wheatcroft’s favor, without compromise on his part.              The
2    prosecution of Plaintiff Johnny Wheatcroft was unlawful, wrongful, baseless, and deprived him
3    of his clearly established right to be free from false and malicious prosecution. As a direct and
4    proximate result of the aforementioned unlawful and malicious acts of Defendants Schneider,
5    Lindsey, and Fernandez, Plaintiff Johnny Wheatcroft was deprived of his right to be free from
6    malicious prosecution.
7           5.     COUNT V: Civil Rights Violations - 42 U.S.C. § 1983 against Defendants
8    Schneider, Lindsey, and Fernandez for violations of Plaintiffs’ constitutionally protected liberty
9    interests under the First, Fourth, and Fourteenth Amendments. Defendants’ wrongful acts and
10   omissions constitute violations of the First, Fourth, and Fourteenth Amendments of the United
11   States Constitution, and Plaintiffs have been deprived of their constitutional rights, including the
12   familial companionship between parents and children.
13          As parents, Plaintiffs have a constitutionally protected liberty interest under the Fourteenth
14   Amendment in the companionship and society of the parent/child relationship without
15   governmental interference, and interference with that liberty interest without due process of law
16   is remediable under 42 U.S.C. § 1983. The First Amendment protects relationships, including
17   family relationships, that presuppose deep attachments and commitments to the necessarily few
18   other individuals with whom one shares not only a special community of thoughts, experiences,
19   and beliefs but also distinctively personal aspects of one's life. Defendants Schneider, Lindsey,
20   and Fernandez had ample time to correct their obviously wrongful assault, detention, and arrest
21   of Plaintiff Johnny Wheatcroft in front of Plaintiff Anya Chapman and minors J.W. and B.W., but
22   nonetheless failed to do so. Defendants Schneider, Lindsey, and Fernandez acted with deliberate
23   indifference in violation of the due process right to familial association. Defendants Schneider,
24   Lindsey, and Fernandez’s wrongful acts and omissions, including the excessive use of force and
25   torture against Plaintiff Johnny Wheatcroft, shock the conscience of legitimate law enforcement
26



                                                    - 15 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 22 of 34




1    objections. Defendants’ wrongful acts and omissions constitute violations of the First, Fourth,
2    and Fourteenth Amendments of the United States Constitution, and Plaintiffs have been deprived
3    of their constitutional rights, including the familial companionship between parents and children.
4    Defendants’ wrongful acts and omissions amount to pure torture, which was witnessed by Plaintiff
5    Anya Chapman (Johnny’s wife), and their children, who were terrified, screaming, and
6    traumatized as a result of the officers’ atrocious conduct. Plaintiffs Anya Chapman and minors
7    J.W. and B.W. watched helplessly while their husband and father was repeatedly tortured and
8    arrested, and were without their enjoyment of their familial companionship due to Defendants’
9    incarceration of Plaintiff Johnny Wheatcroft. Through their acts and omissions, Defendants
10   wrongfully and intentionally interfered with Plaintiffs’ companionship and society of their
11   parent/child relationship without due process of law.
12          6.     COUNT VI: 42 U.S.C. § 1983 – Municipal Liability against Defendant City of
13   Glendale, which is liable under § 1983 for execution of its governmental policies and/or customs,
14   whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent
15   official policy, that inflicts injuries or policies which amount to a deliberate indifference to
16   Plaintiffs’ constitutional rights. In addition, Plaintiffs contend Defendant City of Glendale had
17   policies, customs, and/or patterns and practices of failing to properly discipline, train, and
18   supervise its police officers, including the individual Defendants named in this Complaint, in the
19   proper use force, probable cause, and the execution of arrests. The City of Glendale failed to
20   ensure its police officers could and would conduct themselves in a manner to avoid violating the
21   constitutional rights of individuals, such as the Plaintiffs.
22          A municipality, such as Defendant Glendale, may be held liable under § 1983 when
23   execution of a government’s policy or custom, whether made by its lawmakers or by those whose
24   edicts or acts may fairly be said to represent official policy, inflicts the injury. In addition, under
25   the doctrine of ratification, a municipality, such as Defendant Glendale, may also be liable for the
26



                                                     - 16 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 23 of 34




1    acts of an employee who is not a final decisionmaker, so long as an actual final decisionmaker
2    demonstrates that authority to make the decision lay with the subordinate by approving the
3    subordinate's decision and the basis for it. Further, a municipality, such as Defendant Glendale,
4    may be liable under § 1983 for failing to train employees when the failure both can be traced to
5    the injury suffered by a plaintiff and amounts to deliberate indifference to the rights of persons
6    with whom the police come into contact.
7           At all times relevant, Defendant Glendale’s officers, including Defendant Schneider,
8    Lindsey, and Fernandez, were acting under the direction and control of the City of Glendale,
9    which acted by and through its agents and employees who were responsible for making the
10   policies of the Glendale Police Department, its officers, and operations.          The individual
11   Defendants of the Glendale Police Department were acting pursuant to official policy or the
12   practice, custom, or usage of the Police Department, a final decision by a policy maker, or as a
13   result of deliberate indifference toward training or supervision. Plaintiffs were deprived of their
14   constitutional rights by Defendant Glendale and its employees, including Defendants Schneider,
15   Lindsey, and Fernandez, who acting under color of law at all times relevant herein. Defendant
16   Glendale has customs or policies which amount to a deliberate indifference to Plaintiffs’
17   constitutional rights. Defendant Glendale’s policies are the moving force behind the constitutional
18   violations.
19          In addition, under a ratification theory, Defendant Glendale delegated authority to
20   Defendants Schneider, Lindsey, and Fernandez to engage in unlawful arrests and the use of illegal
21   and excessive force, and Defendant Glendale’s final policymakers’ endorsement of the decisions
22   and actions of Defendants Schneider, Lindsey, and Fernandez to engage in unlawful arrests and
23   the use of excessive force confirms clear that the policy was in effect at the time of the incident
24   and was the moving force for Defendants’ unconstitutional acts. At all times relevant, the City of
25   Glendale had policies, customs, and/or patterns and practices of failing to properly discipline,
26



                                                   - 17 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 24 of 34




1    train, and supervise its police officers, including the individual Defendants named in this
2    Complaint, in the proper use force, probable cause, and the execution of arrests. The City of
3    Glendale failed to ensure its police officers could and would conduct themselves in a manner to
4    avoid violating the constitutional rights of the inhabitants of Defendant Glendale. The final
5    policymakers of the City of Glendale had actual or constructive knowledge of these
6    unconstitutional practices yet failed to take any reasonable or adequate steps to remedy them.
7    Defendant Glendale is also liable under § 1983 for failing to train employees and such failure can
8    be traced to the injuries suffered by Plaintiffs and amounts to deliberate indifference to the rights
9    of Plaintiffs, with whom Defendant Glendale’s officers come into contact. Defendant Glendale
10   was aware of the inadequate training and aware of a high probability of harm if the government
11   failed to act and properly train its employees
12          Acting under the color of law, by and through the policy makers of Defendant Glendale
13   and pursuant to official policy, customs, and/or patterns and practices, Defendant Glendale
14   intentionally, knowingly, recklessly, and/or with deliberate indifference to the rights of the
15   inhabitants of Defendant Glendale failed to instruct, supervise, control, and/or monitor its police
16   officers. These policies, customs, and/or patterns and practices led the individual Defendants to
17   believe that misconduct and abuse of constitutional rights would be tolerated and not be subject
18   to any meaningful reprimand or punishment. This pattern made it foreseeable that officers with
19   the Glendale Police Department, including the individual Defendants, could and would violate a
20   given person’s constitutional rights, in precisely the manner Plaintiffs’ rights were violated, and
21   Defendant Glendale, through its final policy makers, was deliberately indifferent to this risk. Had
22   Defendant Glendale diligently exercised its duties to instruct, supervise, control, and discipline,
23   on a continuing basis, it could have prevented or could have aided in preventing the commission
24   of said wrongs and intentionally, knowingly, and with deliberate indifference to the inhabitants of
25   Defendant Glendale refused to do so.
26



                                                      - 18 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 25 of 34




1    V.     Provide a computation of each category of damages claimed by you, and a description
            of the documents or other evidentiary material on which it is based, including
2           materials bearing on the nature and extent of the injuries suffered.
            Plaintiffs have suffered, and will continue to suffer, irreparable damages as a result of the
3
     conduct of the Defendants.
4
            A.     Plaintiff Johnny Wheatcroft
5
            Plaintiff Johnny Wheatcroft has suffered life-altering injuries and damages. Johnny was
6
     simply trying to have a day with his family when he was violently tortured, sexually assaulted,
7
     excessively tased, physically beaten, threatened, harassed, intimidated, and subsequently jailed
8
     for months as a result of the purported traffic stop conducted by Glendale Police Department.
9
     Johnny is severely damaged physically and psychologically. As for the physical damages, Johnny
10
     has several scars from being smashed into the asphalt of the Motel 6 parking lot and from the taser
11
     prongs the officers launched into his skin, which they later improperly and aggressively ripped
12
     out at the scene. Further, as a result of being tased in the testicles and perineum, Johnny now
13
     suffers from erectile dysfunction. Johnny and his wife, Plaintiff Anya Chapman, were in a
14
     committed, loving relationship, and this development has significantly impacted such relationship
15
     in a detrimental manner.
16
            Johnny is psychologically disturbed as a result of the incident that is the subject of this
17
     lawsuit. He sat in jail, innocent, for months constantly worried about his wife and children before
18
     his charges were dropped by no compromise of his own. His unlawful prosecution wrongfully
19
     restricted his constitutionally protected right to familial association. He sat in jail constantly
20
     reflecting on the incident, including the devastation, pain, humiliation, and fear he experienced
21
     which makes him nauseous and uncomfortable. Johnny regularly has night terrors from the
22
     horrific experience he endured in front of his wife and young children. Specifically, Johnny is
23
     beyond humiliated by the fact his shorts were pulled down, which exposed his buttocks, and was
24
     tased in the testicles and perineum by Defendant Schneider in front of his two minor sons. Johnny
25
     has not been able to make peace with this experience and fears that his sons think less of him as a
26



                                                    - 19 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 26 of 34




1    result. Because Johnny was immediately placed in custody, Johnny has not been able to pursue
2    any psychological care and is continuing to suffer mentally.
3           B.      Plaintiff Anya Chapman
4           Plaintiff Anya Chapman was assaulted by officers of the Glendale Police Department and
5    witnessed her husband, Plaintiff Johnny Wheatcroft, suffer a tremendous amount of pain and
6    humiliation. Anya is traumatized by the whole ordeal, and so are her children. She constantly
7    has to reassure her children that police officers are sworn to protect the public, despite the heinous
8    assaults they saw the officers commit on their father without cause. Further, because Plaintiff
9    Johnny Wheatcroft was tased in the testicles and perineum, he is suffering from erectile
10   dysfunction which has significantly damaged the loving and affectionate relationship she and
11   Plaintiff Johnny Wheatcroft once had. As a result of the Defendants’ wrongful acts and omissions,
12   Plaintiff Anya Chapman has experienced a deprivation of her rights of spousal and familial
13   association.
14          C.      Plaintiffs J.W. and B.W.
15          Plaintiff J.W. and B.W., at the ripe ages of 7 and 11-years-old, respectively, witnessed their
16   father suffer from and endure some of the most atrocious and shocking conduct carried out by
17   officers of the Glendale Police Department in history. Officers that were the very people J.W.
18   and B.W. were learning were sworn to protect the public, which includes their family, acted in
19   such a manner that has terrified them to their very core. J.W. and B.W. watched as their father,
20   among other things, was horrendously tortured, sexually assaulted, excessively tased, physically
21   beaten, threatened, harassed, intimidated, and subsequently jailed for months as a result of the
22   purported traffic stop.
23          J.W. and B.W. question whether their parents will return home constantly, even after
24   simple errands like grocery shopping or getting the mail. J.W. and B.W. also resent leaving their
25   home themselves, in fear that something comparable to the cruel and shocking incident that is the
26



                                                     - 20 -
            Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 27 of 34




1    subject of this lawsuit may reoccur, and that they will have to relive this nightmare.
2           J.W. and B.W., at such young ages, were exposed to conduct so shocking to the conscience,
3    the emotional duress they experienced has manifested into physical symptoms, such as
4    stomachaches, headaches, night terrors, insomnia, depression, anxiety, and fatigue.           It is
5    impossible these young children will ever forget the torture their father was subjected to by the
6    Glendale Police Department. As a result of the Defendants’ wrongful acts and omissions,
7    Plaintiffs J.W. and B.W. have experienced a deprivation of their rights of familial association.
8
     VI.    Specifically identify and describe any insurance or other agreement under which an
9           insurance business or other person or entity may be liable to satisfy all or part of a
            possible judgment in the action or to indemnify or reimburse a party for payments
10          made by the party to satisfy the judgment.
            Defendant Glendale carries a self-insured retention (SIR) of $1,000,000.00. It is believed
11
     Defendant Glendale also carries four layers of excess liability insurance coverage totaling
12
     $50,000,000.00.
13
            DATED this 5th day of March, 2021.
14
                                                       ATTORNEYS FOR FREEDOM
15
16                                                     By: /s/Jody L. Broaddus
                                                       Jody L. Broaddus, Esq.
17
                                                       Marc J. Victor, Esq.
18                                                     Attorneys for Plaintiffs

19
20
21
22
23
24
25
26



                                                    - 21 -
           Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 28 of 34




1                                   CERTIFICATE OF SERVICE
2          I hereby certify that on this 5th day of March, 2021, I sent this document and any
3    attachments by email and regular mail to:
4
                                         Joseph J. Popolizio
5                                           Ian C. Beck
6                              JONES, SKELTON & HOCHULI, P.L.C.
                                 40 North Central Avenue, Suite 2700
7                                     Phoenix, Arizona 85004
8
9                                                   By:   /s/Heather Wilson

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                 - 22 -
Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 29 of 34




              EXHIBIT 2
                               Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 30 of 34

                                      Risk Management Trust Fund Board

                                                                     Return to the Search Page

                                                                                                               7.
Meeting Date: 11/05/2020
FROM:         Kathleen Thomas, Risk and Safety Analyst

SUBJECT
DISCUSSION OF PROPERTY AND LIABILITY CLAIMS AND LAWSUITS
BACKGROUND
Risk Management handles all property and liability claims received by the City. Claims received from
 epartments and third parties are adjusted internally. Any lawsuit is handled jointly between the City
 ttorney's Office and Risk Management.

Risk Management currently has 139 liability and property claims open. 70 are classified as incidents
(no formal claim has been received), 16 are lawsuits, and 143 are active claims which we are
pursuing subrogation, investigating liability, or in active settlement. The below graph shows the
number of open claims and litigation for each line of coverage. Red represents cases in litigation and
blue represents claims that have not progressed to litigation.

                                            Active Claims and Litigation

             Property




 Profe�sional liabltity




             Polh•uon
                          --   --    -------�------�                                        �-     -   -�




                                                                   -         .   .    �




        Auto Uab1hty



                               10%    l0%    30%                                      80%   90%,        100%

                                                   a0pen(lam1 al111g111ion




  he below graph shows the total reserve and total paid by coverage. Professional liability has the
highest reserves at above $4.SM. The city currently has two professional liability cases, in litigation,
 hat are reserved at over $1M each. The reserves for these cases take into account attorney
expenses, expert fees and potential settlement amounts. The below graph shows the current total
reserves and total paid to date by coverage for the current fiscal year.




                                                           WHEATCROFT000423
Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 31 of 34




                WHEATCROFT000424
Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 32 of 34




                WHEATCROFT000425
Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 33 of 34




              EXHIBIT 3
Case 2:18-cv-02347-MTL Document 244 Filed 03/26/21 Page 34 of 34




                WHEATCROFT000426
